In the United States Court of Federal Claims
                                    OFFICE OF SPECIAL MASTERS
                                            No. 16-1204V
                                         (not to be published)

*************************
FREDERICK STAHL,           *
                           *                                    Special Master Corcoran
                           *
               Petitioner, *                                    Filed: July 10, 2017
                           *
          v.               *                                    Decision; Attorney’s Fees and Costs;
                           *                                    Influenza (“flu”) Vaccine; Tetanus-
                           *                                    Diphtheria-acellular pertussis (“Tdap”);
SECRETARY OF HEALTH AND    *                                    Bell’s Palsy.
HUMAN SERVICES,            *
                           *
               Respondent. *
                           *
*************************

Alison H. Haskins, Maglio Christopher and Toale, PA, Sarasota, FL, for Petitioner.

Christine M. Becer, U.S. Dep’t of Justice, Washington, DC, for Respondent.

                           ATTORNEY’S FEES AND COSTS DECISION1

       On September 27, 2016, Frederick Stahl filed a petition seeking compensation under the
National Vaccine Injury Compensation Program (“Vaccine Program”).2 Petitioner alleged that he
suffered from Bell’s palsy as a result of his November 12, 2015, receipt of the influenza (“flu”)
and Tetanus-diphtheria-acellular-pertussis (“Tdap”) vaccines. The parties filed a stipulation for
damages on June 28, 2017 (ECF No. 16), which I adopted by decision that same day. ECF No. 17.



1
 Although this Ruling has been formally designated “not to be published,” it will nevertheless be posted on the Court
of Federal Claims’s website in accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 (2012). This means
the ruling will be available to anyone with access to the internet. As provided by 42 U.S.C. § 300aa-12(d)(4)(B),
however, the parties may object to the decision’s inclusion of certain kinds of confidential information. Specifically,
under Vaccine Rule 18(b), each party has fourteen days within which to request redaction “of any information
furnished by that party: (1) that is a trade secret or commercial or financial in substance and is privileged or
confidential; or (2) that includes medical files or similar files, the disclosure of which would constitute a clearly
unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, the Ruling in its present form will be available. Id.
2
 The Vaccine Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660,
100 Stat. 3758, codified as amended at 42 U.S.C. §§ 300aa-10 through 34 (2012) (“Vaccine Act” or “the Act”).
        Petitioner has now filed a motion requesting final attorney’s fees and costs, dated July 7,
2017. See ECF No. 20. Petitioner requests reimbursement of attorney’s fees and costs in the
combined amount of $15,759.26 (representing $15,156.40 in attorney’s fees, plus $608.86 in
costs). Id. Petitioner stated in his motion that Respondent has no objection to the overall amount
sought by Petitioner. Id. In accordance with General Order No. 9, Petitioner also represented that
he did not incur any personal litigation expenses in conjunction with this proceeding.

        I approve the requested amount for attorney’s fees and costs as reasonable. Accordingly,
an award of $15,759.26 should be made in the form of a check payable jointly to Petitioner and
Petitioner’s counsel, Alison H. Haskins, Esq. of Maglio, Christopher, and Toale. Payment of this
amount represents all attorney’s fees and costs available under 42 U.S.C. § 300aa-15(e). In the
absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of the Court SHALL
ENTER JUDGMENT in accordance with the terms of Petitioner’s motion.3



         IT IS SO ORDERED.
                                                                       /s/ Brian H. Corcoran
                                                                          Brian H. Corcoran
                                                                          Special Master




3
 Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by each filing (either jointly or separately)
a notice renouncing their right to seek review.
                                                           2